757 N.W.2d 104 (2008)
Gwanjun KIM, Plaintiff/Counter-Defendant-Appellant, and
Keesoo Kim, Plaintiff,
v.
Ronald C. WERNETTE, Jr., and Bon Gou Lee, Defendants/Counter-Plaintiffs-Appellees.
Docket No. 136797. COA No. 277362.
Supreme Court of Michigan.
October 27, 2008.


*105 Order
On order of the Court, the application for leave to appeal the May 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief is DENIED.